MARTIN, J.
Offense, the unlawful manufacture of intoxicating liquor; penalty, one year in the penitentiary.
This is a companion case to that of Willie Lee Duffey v. State (No. 12932) 24 S.W.(2d) 415, this day decided in an opinion handed down by Judge Christian. The issues of law in the two cases are identical.
For the reasons set out in the Duffey Case, supra, the judgment of conviction herein is reversed, and cause remanded.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court